[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            Nov. 27, 2009
                             No. 09-10015                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 91-00301-CR-T-17MAP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LEVINE JUSTICE ARCHER,
a.k.a. Jamaican Joe,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 27, 2009)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Leonard E. Clark, appointed counsel for Levine Justice Archer, has moved

to withdraw from further representation of the appellant, because, in his opinion,

the appeal is without merit. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

denial of Archer’s 18 U.S.C. § 3582(c)(2) motion is AFFIRMED.




                                          2